Citation Nr: 0619245	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to August 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.  VA will notify the veteran if further action 
is required.


REMAND

The service medical records (SMRs) show the veteran was 
evaluated for complaints of low back pain in May 1974.  But 
during a subsequent July 1975 examination, he indicated that 
he had no problem with recurrent back pain and the objective 
clinical evaluation of his back was unremarkable.  His 
military service ended in August 1975.

During another examination a few months later, in January 
1976, the veteran again indicated that he had no problem with 
recurrent back pain and the objective clinical evaluation of 
his back was unremarkable.

The report of a more recent examination by a private 
physician in April 2002 notes the veteran's claim that he had 
experienced back pains for the previous 10 years, which 
started when he was working as a ship yard rigger, requiring 
that he carry heavy chain falls.  Another private physician 
wrote in August 2003 that the veteran had "service connected 
low back pain problems."  A private CT examination of the 
lumbar spine in September 2001 had reportedly shown mild to 
moderate central disc protrusion and small posterior 
osteophytes at L4-5 causing moderate central canal stenosis 
and impression on the thecal sac.

In view of the noted complaints in service and the apparently 
conflicting opinions as to the etiology of the veteran's low 
back pain by recent private physicians, the Board believes an 
additional opinion by a VA specialist is needed to assist the 
Board in deciding the veteran's appeal.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2005).  

The Board also notes that, subsequent to the RO's last action 
concerning the veteran's claim in the May 2004 supplemental 
statement of the case (SSOC), on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

On remand, the AMC should also provide the veteran this 
requisite Dingess notice.  

Accordingly, this case is REMANDED for the following actions:

1.  Send the veteran and his 
representative additional VCAA notice 
pursuant to the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for an 
examination by an orthopedic specialist 
to determine the etiology of any current 
low back disorder.  The claims file must 
be made available to and reviewed by the 
examiner for the veteran's pertinent 
medical history.  All necessary 
diagnostic testing and evaluation should 
be completed.  The examiner's report 
should set forth all current low back 
complaints, pertinent clinical findings, 
and appropriate diagnoses.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder is 
etiologically related to the complaints 
of low back pain noted in service or to 
any other disease or injury in service.  
In this regard, the examiner should 
consider the opinions by other physicians 
in April 2002 and August 2003 as to the 
etiology of the veteran's back disorder, 
as well as the demands of his reported 
work as a ship fitter following his 
separation from service.  The examiner 
should discuss the rationale of the 
opinion.  

3.  Then readjudicate the veteran's claim 
based on the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


